DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant's election with traverse of Group I (claims 19-32) and the specie emulsion in the reply filed on 01/25/2022 is acknowledged.  The traversal is on the ground(s) that the invention as claimed is directed to “a product and a process specially adapted for the manufacture of said product” and would be considered to have unity of invention.  This is not found persuasive because even though the inventions of the groups require the technical feature of the emulsion of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  Support for why the species lack unity of invention is not required for a specie election of a PCT. Applicant has not shown via the MPEP where said requirement is required 
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2022.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pataut et al. (US PG Pub. 2004/0241120, disclosed by applicant) in view of Falip et al. (FR2983709, translation, previously disclosed).
Pataut et al. disclose Pickering emulsions without surfactants ([0040]).  Pataut et al. disclose the emulsion comprises 20 to 90% aqueous phase; 2 to 40% oil phase and a solid particle phase at 0.01 to 
Pataut et al. differs from the instant claims insofar as they do not disclose the solid particles consists of starch.
Falip et al.  disclose an oil-in-water emulsion comprising an aqueous phase; an oily phase and solid particles, such as starch (pp. 9, 12 and 14).  Falip et al. disclose the particles advantageously make it possible to optimize the sensory properties (p. 12).
It would have been obvious before the effective filing date of the claimed invention to have used starch as the solid particles of Pataut motivated by the desire to make it possible to optimize the sensory properties as taught by Falip et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612